Owen McGivern, J.
Upon the foregoing papers this motion to punish for contempt for failure to obey an order of this court, which enjoined the use of the word “ Statler ” in respondent’s business, and which ordered removal of the name “ Statler ” or any simulation thereof from its business establishment, is denied. While the attempted obliteration was not wholly effective, the court, in view of the effort and the fact that there is now a complete obliteration of the name, does not believe that there was a willful and contumacious violation requiring punishment. In addition, it is the opinion of the court, that the word “ Starlet ” in script on the respondent’s establishment is not a simulation of the name “ Statler ” referred to in the prior order of this court.